Opinion filed March 8, 2018




                                      In The


        Eleventh Court of Appeals
                                     __________

                              No. 11-16-00103-CR
                                     __________

                MICHAEL KELLY WALKER, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 25965A


                     MEMORANDUM OPINION
      Michael Kelly Walker appeals his conviction for possession of
methamphetamine. Pursuant to a plea bargain agreement, Appellant pleaded nolo
contendere to the offense, and the trial court sentenced Appellant to confinement for
ten years in the Institutional Division of the Texas Department of Criminal Justice.
In a single issue on appeal, Appellant contends that the trial court erred in denying
his motion to suppress. We affirm.
                                 Background Facts
      On the evening of June 20, 2014, Officer Christopher Milliron of the Abilene
Police Department was driving southbound behind a white SUV on Hickory Street.
The SUV made a right turn onto North Ninth Street, then turned onto Orange Street,
continuing to travel south. Officer Milliron turned right onto North Eighth Street
and then turned south onto Beech Street, which runs parallel to Orange Street.
Officer Milliron saw the SUV at the corner of Orange Street and North Third Street
and observed the SUV run the stop sign at that intersection. Officer Milliron got
behind the SUV. The SUV then made a right turn onto North Second Street, failing
to signal for at least one hundred feet before turning. Officer Milliron initiated a
traffic stop of the SUV.
      The SUV contained two individuals. Officer Milliron identified Appellant as
the driver and asked him to exit the vehicle. After giving Appellant warnings for the
traffic violations, Officer Milliron asked Appellant for consent to search his person.
Appellant gave his consent. Officer Milliron searched Appellant and found “a
syringe or a needle.” Officer Milliron then asked Appellant for consent to search
the vehicle. Appellant again gave his consent. Officer Milliron searched the vehicle
and found a small black bag containing methamphetamine inside the center console.
      On cross-examination, Officer Milliron explained that he followed the SUV
because it appeared that the vehicle was attempting to avoid police by turning off
Hickory Street, a main road, and continuing to drive via Orange Street, a side road
with a lot of stop signs. Officer Milliron believed that this was suspicious behavior
and decided to follow the SUV and attempt to find probable cause to stop the vehicle.
      Appellant filed a motion to suppress the methamphetamine. At the hearing
on Appellant’s motion to suppress, he argued that it was unreasonable for Officer
Milliron to follow Appellant until he committed a traffic violation. The trial court
denied Appellant’s motion.
                                          2
       In his brief, Appellant contends that the appeal should be abated so that the
trial court can make findings of fact and conclusions of law. The trial court
subsequently entered written findings of fact and conclusions of law, and they have
been filed in this appeal in a supplemental clerk’s record. Accordingly, an abatement
of this appeal is not required.
                                       Analysis
       In his sole issue, Appellant contends that the trial court erred in denying his
motion to suppress. We review a trial court’s ruling on a motion to suppress for an
abuse of discretion. Martinez v. State, 348 S.W.3d 919, 922 (Tex. Crim. App. 2011).
In reviewing a ruling on a motion to suppress, we apply a bifurcated standard of
review. Brodnex v. State, 485 S.W.3d 432, 436 (Tex. Crim. App. 2016); Martinez,
348 S.W.3d at 922–23. We afford almost total deference to the trial court’s
determination of historical facts and of mixed questions of law and fact that turn on
the weight or credibility of the evidence. Brodnex, 485 S.W.3d at 436; Martinez,
348 S.W.3d at 922–23. We review de novo the trial court’s determination of pure
questions of law and mixed questions of law and fact that do not depend on
credibility determinations. Brodnex, 485 S.W.3d at 436; Martinez, 348 S.W.3d at
923.
       When the trial court makes express findings of fact, as here, we first determine
whether the evidence, when viewed in the light most favorable to the trial court’s
ruling, supports those findings. Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim.
App. 2010). “We uphold the trial court’s ruling if it is supported by the record and
correct under any theory of law applicable to the case.” State v. Iduarte, 268 S.W.3d
544, 548 (Tex. Crim. App. 2008). Thus, if supported by the record, a trial court’s
ruling on a motion to suppress will not be overturned. Mount v. State, 217 S.W.3d
716, 724 (Tex. App.—Houston [14th Dist.] 2007, no pet.). In this case, the trial


                                           3
court found that Officer Milliron had probable cause to stop Appellant based upon
his observation of two traffic law violations.
      “It is well settled that a traffic violation committed in an officer’s presence
authorizes an initial stop.” Armitage v. State, 637 S.W.2d 936, 939 (Tex. Crim. App.
1982); see Walter v. State, 28 S.W.3d 538, 542 (Tex. Crim. App. 2000) (“[T]he
Supreme Court has recognized that the decision to stop an automobile is reasonable
where the police have probable cause to believe that a traffic violation has occurred.”
(citing Whren v. United States, 517 U.S. 806, 810 (1996))). A person commits a
traffic offense if he approaches a stop sign and does not stop. TEX. TRANSP. CODE
ANN. § 544.010(a) (West 2011). Further, a person commits a traffic offense if he
fails to “signal continuously for not less than the last 100 feet of movement of the
vehicle before the turn.” Id. § 545.104(b). The evidence offered at the hearing on
the motion to suppress supports the trial court’s finding that Officer Milliron
observed Appellant committing two traffic violations because Appellant failed to
stop at a stop sign and failed to signal when making a turn. Therefore, Officer
Milliron had probable cause to initiate a traffic stop of Appellant’s vehicle.
      Appellant appears to be asserting that the officer’s subjective intent should
factor into our analysis of the evidence. We disagree.          “[A] police officer’s
subjective motive will never invalidate objectively justifiable behavior under the
Fourth Amendment. Subjective intentions play no role in an ordinary, probable-
cause Fourth Amendment analysis.” Walter, 28 S.W.3d at 542 (citing Whren, 517
U.S. at 812–13). Appellant’s sole issue is overruled.




                                           4
                                         This Court’s Ruling
        We affirm the judgment of the trial court.




                                                                   JOHN M. BAILEY
                                                                   JUSTICE


March 8, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.


                                                      5